DETAILED ACTION

This office action is in response to the application filed on 09/08/2020.  Claims 16-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 09/08/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 21-26, 29-30 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by DONG et al. (US Patent or PG Pub. No. 20160126827, hereinafter ‘827).
Claim 16, ‘827 teaches a voltage source converter (VSC)(e.g., see Fig. 1-11), the VSC comprising: a first MOSFET switching element (e.g., 5, 6) including a first body diode (e.g., 6, see [0027][0030], Fig. 4); a second MOSFET switching element (e.g., 1-4) including a second body diode (e.g., 2m 4), the second MOSFET switching element being connected in series with the first MOSFET switching element (e.g., see [0027][0030], Fig. 4); a protection device (e.g., 21-24, see Fig. 10-11) connected in parallel with the second MOSFET switching element (e.g., see Fig. 4); and a controller (e.g., the control means to perform the control method and generate the control signals of the respective switches are implicitly taught), wherein the controller is configured, on detection of an overcurrent event (e.g., see [0046][0047], claim 19, Fig. 4, 9C, 11), to: switch off the first MOSFET switching element; and switch off the second MOSFET switching element, thereby forcing current flowing in the VSC following the overcurrent event to flow through the second body diode rather than through conducting channels of the first and second MOSFET switching elements (e.g., see [0046][0047], claim 19, Fig. 9C).
Claim 17, ‘827 teaches the limitations of claim 16 as discussed above.  It further teaches that wherein the protection device comprises a thyristor (e.g., 21,23, 24, see 
Claim 18, ‘827 teaches the limitations of claim 16 as discussed above.  It further teaches that wherein the protection device comprises a diode (e.g., 21, 23, 24, see Fig. 10, 11).
Claim 21, ‘827 teaches the limitations of claim 16 as discussed above.  It further teaches that wherein the second MOSFET switching element comprises a plurality of series-connected MOSFETs (e.g., 1 and 3, see [0027][0030], Fig. 4).
Claim 22, ‘827 teaches the limitations of claim 16 as discussed above.  It further teaches that wherein the VSC is a VSC submodule for a modular multilevel converter (e.g., see Fig. 5, 7).
Claim 23, ‘827 teaches the limitations of claim 16 as discussed above.  It further teaches that modular multilevel converter comprising a VSC submodule, the VSC submodule comprising a VSC according to claim 16 (e.g., see Fig. 5, 7).
For method claims 24-26, 29-30, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 .
Claims 16, 22-25, 30 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by ISHII (US Patent or PG Pub. No. 20190131867, hereinafter ‘867).
Claim 16, ‘867 teaches a voltage source converter (VSC)(e.g., see Fig. 1-6), the VSC comprising: a first MOSFET switching element (e.g., 11u, 12u) including a first body diode (e.g., 12u, see Fig. 6); a second MOSFET switching element (e.g., 11b, 12b) including a second body diode (e.g., 12b), the second MOSFET switching element being connected in series with the first MOSFET switching element (e.g., see Fig. 1-6); a protection device (e.g., 15, see Fig. 1-6) connected in parallel with the second MOSFET switching element; and a controller, wherein the controller is configured, on detection of an overcurrent event (e.g., S101, the detection of DC fault having large fault current flows through …, see [0004]-[0007], Fig. 5), to: switch off the first MOSFET switching element (e.g., S103, see Fig. 5); and switch off the second MOSFET switching element (e.g., S103, see Fig. 5), thereby forcing current flowing in the VSC following the overcurrent event to flow through the second body diode rather than through conducting channels of the first and second MOSFET switching elements (e.g., see [0046], claim 19, Fig. 6A).

Claim 23, ‘867 teaches the limitations of claim 16 as discussed above.  It further teaches that modular multilevel converter comprising a VSC submodule, the VSC submodule comprising a VSC according to claim 16 (e.g., see Fig. 1, 4).
For method claims 24-25, 30, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 

3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 19 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over DONG et al. (US Patent or PG Pub. No. 20160126827, hereinafter ‘359), in view of GESKE et al. (US Patent or PG Pub. No. 20160365787, hereinafter ‘787).
Claims 19 and 27, ‘359 teaches the limitations of claims 16 and 24 as discussed above. 359 further discloses that wherein the protection device comprises a thyristor (e.g., see Fig. 10-11).  ‘359 does not explicitly disclose that wherein the protection device comprises a press-pack housing.
‘787 discloses a power module comprising for power converters wherein the protection device comprises a press-pack housing (e.g., see [0011][0016]; Fig. 2-3). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the converter to include the protection device in the press-pack housing as disclosed in ‘787, because it ensures long-term short circuit stability and high housing breaking strength. (e.g., see [0011]).
Claims 20 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over ISHII (US Patent or PG Pub. No. 20190131867, hereinafter ‘867), in view of Mondshine et al. (US Patent or PG Pub. No. 20170257022, hereinafter ‘022).
Claims 20 and 28, ‘867 teaches the limitations of claims 16 and 24 as discussed above.  ‘867 does not explicitly disclose that wherein the first and second MOSFET switching elements comprise silicon carbide MOSFETs.
‘022 discloses a power module comprising for multilevel converters (e.g., see [0021][0060]; Fig. 6-9). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the converter to include the silicon carbide MOSFET devices as disclosed in ‘022, because it improves operation such as faster switching and reduces losses (e.g., see [0021][0060]).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838